Case 3:20-cv-00293-MHL-RCY Document 15 Filed 04/21/20 Page 1 of 2 PageID# 57



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CORY LEE JACOBS,                                  )
                                                  )
                            Plaintiff,            )
                                                  )
                      v.                          )     1:19CV687
                                                  )
U.S. MARSHALS SERVICE THREE                       )
UNKNOWN NAMED DEPUTIES, et al.,                   )
                                                  )
                            Defendants.           )


                                          ORDER

       On February 11, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. ' 636.              Plaintiff filed objections (Doc. 14)

within the time limit prescribed by Section 636.

       While the objections are only general and do not invoke the

court’s     duty      to    conduct   a     de   novo    review,      the   court   has

nevertheless reviewed Plaintiff’s objections de novo and finds

that   they      do   not   change    the    substance     of   the    United   States

Magistrate Judge’s Recommendation (Doc. 8), which is affirmed and

adopted.

       IT   IS    THEREFORE     ORDERED     that      Plaintiff’s     claims    against

members of the United States Marshals Service, claims against staff

at the Orange County Jail, and claims against staff from Piedmont

Regional Jail based on events occurring at the Orange County Jail,
Case 3:20-cv-00293-MHL-RCY Document 15 Filed 04/21/20 Page 2 of 2 PageID# 58



are dismissed for failing to state a claim upon which relief may

be granted.

      IT IS FURTHER ORDERED that all claims not dismissed are

TRANSFERRED to the United States District Court for the Eastern

District of Virginia for all further appropriate proceedings.




                                            /s/   Thomas D. Schroeder
                                         United States District Judge


April 21, 2020




                                     2
